Citation Nr: 0308654	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for dry central 
perforation of the right tympanic membrane.

2.  Entitlement to an increased rating for bilateral otitis 
media, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral 
defective hearing, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1998 and February 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  This case was remanded 
by the Board in March 2001 for further development; it was 
returned to the Board in January 2003.

The Board notes that the veteran's representative, in a 
February 2003 statement submitted to the Board, appears to 
have expressed disagreement with a November 2002 rating 
decision denying the veteran's claim of entitlement to 
service connection for tinnitus.  The Board is unable to 
accept the February 2003 statement as a notice of 
disagreement with respect to the November 2002 rating 
decision because the statement was not filed with the agency 
of original jurisdiction.  See 38 U.S.C.A. § 7105(b) (West 
2002).  If the veteran wishes to initiate an appeal of the 
November 2002 rating decision, he should so inform the RO, 
which should respond appropriately to any communication 
received.


FINDINGS OF FACT

1.  The veteran has a perforation of his right tympanic 
membrane.

2.  The veteran experiences only occasional episodes of right 
ear infections as well as left ear myringosclerosis, but 
without evidence of right or left ear suppuration or aural 
polyps, or of any associated dry and scaly or serous 
discharge, or itching requiring frequent and prolonged 
treatment.

3.  In December 1997, the veteran's average pure tone decibel 
loss in the right ear was 36 and in the left ear was 31, with 
speech recognition ability of 82 percent in the right ear and 
88 percent in the left ear.

4.  In August 1999, the veteran's average pure tone decibel 
loss was 44 in both ears, with speech recognition ability of 
80 percent, bilaterally.

5.  In May 2001, the veteran's average pure tone decibel loss 
in the right ear was 44 and in the left ear was 51, with 
speech recognition ability of 70 percent in the right ear and 
72 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for dry central 
perforation of the right tympanic membrane have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84b, Diagnostic 
Code 6211 (1987); 38 C.F.R. § 4.87a, Diagnostic Code 6211 
(1998); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral otitis media have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1998); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral defective hearing have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the August 1998 rating decision denying increased ratings 
for bilateral defective hearing and otitis media, as well as 
of the February 1999 rating decision which granted service 
connection for a dry central perforation of the right 
tympanic membrane, assigning a non-compensable evaluation 
therefor.  In response to his notice of disagreement with the 
above rating decisions, the veteran was provided with a 
statement of the case in October 1999 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The Board notes that the veteran was 
specifically provided in a September 2001 supplemental 
statement of the case (SSOC) with the text of the laws 
enacted by the VCAA, and in a November 2002 SSOC with the 
regulations implementing the VCAA.  In addition, the RO in 
March 2001 advised the veteran of the evidence necessary to 
substantiate his claims, and specifically informed him of 
what evidence VA would obtain for him and of what evidence he 
was responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (May 
11, 1999).  The record reflects that the veteran was advised 
of the former schedular criteria in the August 1998 and 
February 1999 rating decisions, and of the amended schedular 
criteria in the October 1999 statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and SSOCs informed the veteran of the information 
and evidence needed to substantiate his claims.  Moreover, 
and as noted above, the March 2001 correspondence notified 
the veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard the Board notes that the March 2001 remand 
requested that the RO obtain a complete copy of a March 1998 
document prepared by D.K., M.D.  The record reflects that the 
RO specifically requested in April 2002 that the veteran 
complete a form for authorizing VA to obtain the referenced 
document from Dr. D.K., but that he never provided VA with 
the requested authorization; he was advised of his failure to 
cooperate in a November 2002 SSOC.  The Board points out that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not a one-way 
street, and an appellant must do more than passively wait for 
assistance when he has information essential to his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1990).  Since the veteran 
has not responded to VA's request that he authorize VA to 
obtain the referenced document from Dr. D.K., the Board finds 
that VA's duty to assist the veteran in obtaining that 
document has been fulfilled.

The record also reflects that the veteran was afforded 
several VA examinations in connection with his appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected dry central perforation of the right 
tympanic membrane, bilateral otitis media and bilateral 
defective hearing.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
evidence of record is not adequate for rating purposes.

Service medical records show that the veteran was treated for 
a dry central perforation of his right tympanic membrane, for 
which he underwent a tympanoplasty; the perforation persisted 
following the referenced procedure.

The report of a September 1985 VA examination indicates that 
distortion of the right ear drum was noted on physical 
evaluation, although no specific perforation was seen.

VA vocational rehabilitation records show that the veteran is 
considered to have an employment handicap.  The records show 
that he reported being fired from his last position because 
of an accident which he believed was caused by his eye 
problems.  The veteran was considered infeasible for VA 
vocational rehabilitation because of medical problems other 
than those involving his ears, but a January 1999 report of a 
counseling psychologist indicates that the veteran's 
conditions, including his hearing loss, rendered him unable 
to secure and maintain gainful employment.

On file are several statements by the veteran in which he 
indicates that he experiences right ear pain with drainage, 
as well as right ear swelling; he indicates that he is unable 
to wear hearing aids during those times.

On file are records from the Social Security Administration 
(SSA) which show that the veteran reported having ear 
problems and a perforated ear drum, although he denied any 
problems with the exception of drainage.  The veteran was 
noted to hear without difficulty.  The records show that the 
veteran reported being fired from his last two positions 
secondary to difficulty in getting along with his employers.

On audiologic evaluation in December 1997, audiometric 
testing revealed pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
45
LEFT
20
15
25
40
45

The average pure tone decibel loss in the right ear was 36 
and in the left ear was 31.  Speech audiometry revealed 
speech recognition ability of 82 percent for the right ear 
and 88 percent for the left ear.  The veteran reported at his 
examination that he experienced right ear infections at least 
twice each year, and that he experienced drainage and 
feelings of ear fullness on those occasions.  He also 
reported experiencing rare episodes of dizziness when 
standing suddenly, but otherwise reported no complaints of 
vertigo.  He denied any otorrhea and denied any left ear 
pain.  The veteran also complained of tinnitus.  On physical 
examination the veteran's auricle and external auditory 
canals were normal.  His left tympanic membrane had some 
myringosclerosis as well as a thin mono layer, without any 
perforations or retractions.  Examination of the right ear 
demonstrated a thickened and scarred tympanic membrane with a 
fairly large inferior central perforation; the perforation 
was dry with no evidence of cholesteatoma or chronic ear 
disease.  There was a post-auricular scar on the right.  The 
mastoids were normal and non-tender.  The examiner concluded 
that the veteran did not have an active ear disease, but did 
have a tympanic membrane perforation that was dry and without 
evidence of infection.

On file are VA treatment records for July 1998 to May 2001 
which show that the veteran was prescribed hearing aids.

On audiologic evaluation in August 1999, audiometric testing 
revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
35
40
50
LEFT
30
25
40
50
60

The average pure tone decibel loss was 44 for both the right 
and the left ears.  Speech audiometry revealed speech 
recognition ability of 80 percent, bilaterally.

On VA examination in September 1999, the veteran reported 
experiencing occasional drainage from his right ear, as well 
as occasional tinnitus.  He reported experiencing occasional 
lightheadedness, but not any true vertigo.  Physical 
examination disclosed the presence of a right tympanic 
membrane perforation, which was dry and without evidence of 
drainage; the middle ear mucosa appeared healthy, and there 
was no squamous debris.  The left ear had a large monomer but 
no evidence of a perforation, and no evidence of drainage or 
squamous debris, although some myringosclerosis was evident.

On audiologic evaluation in May 2001, audiometric testing 
revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
35
45
50
LEFT
35
35
45
55
70

The average pure tone decibel loss in the right ear was 44 
and in the left ear was 51.  Speech audiometry revealed 
speech recognition ability of 70 percent for the right ear 
and 72 percent for the left ear.  The veteran reported 
experiencing tinnitus as well as right ear infections up to 
three times each year, and indicated that he noticed frequent 
feelings of fullness or pressure in his ears.  Physical 
examination disclosed normal middle ear pressure and 
admittence in both ears.  The pinna and external auditory 
canals were normal.  The right eardrum was erythematous and 
the right tympanic membrane was thick with a small 
perforation.  There was no evidence of cholesteatoma.  The 
left ear showed no evidence of retraction; a monomer was 
present as well as some myringosclerosis.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).


I.  Dry central perforation of the right tympanic membrane

Briefly, as was noted in the Introduction, the veteran's 
service ended in May 1985.  Service connection for dry 
central perforation of the right tympanic membrane was 
granted in February 1999, evaluated as non-compensable 
effective May 11, 1985; this rating has remained in effect 
since that time.

The RO evaluated the veteran's right tympanic membrane 
perforation as non-compensable under 38 C.F.R. § 4.87, 
Diagnostic Code 6211.  The Board notes that prior to December 
18, 1987, Diagnostic Code 6211 was designated under 38 C.F.R. 
§ 4.84b.  Effective December 18, 1987, 38 C.F.R. § 4.84b was 
redesignated as 38 C.F.R. § 4.87a.  See 52 Fed. Reg. 44,119 
(1987).  Effective June 10, 1999, 38 C.F.R. § 4.87a was 
redesignated as 38 C.F.R. § 4.87.  The Board points out that 
since at least May 1985, Diagnostic Code 6211 has provided 
that a perforation of the tympanic membrane warrants no more 
than a non-compensable evaluation.  38 C.F.R. § 4.84b, 
Diagnostic Code 6211 (1987); 38 C.F.R. § 4.87a, Diagnostic 
Code 6211 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6211 
(2002).

Since a non-compensable evaluation is the maximum schedular 
evaluation assignable for a perforation of the tympanic 
membrane under any set of criteria in effect since May 1985, 
a compensable evaluation for the perforation of the veteran's 
right tympanic membrane is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  Although the record reflects that the 
veteran has not worked for a number of years, he has not 
contended, and the record does not show, that his perforated 
tympanic membrane has interfered with his employability.  The 
Board also points out that the veteran currently has a number 
of serious physical and mental disorders which clearly impact 
on his employability.  Moreover, there is no evidence that 
the veteran's service-connected right tympanic membrane 
perforation has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for a dry central perforation of the right 
tympanic membrane, assigned the veteran an effective date for 
the grant of service connection of May 11, 1985.  The Board 
has reviewed the evidence of record, but concludes that the 
veteran's right tympanic membrane perforation has remained no 
more than noncompensably disabling for the entire period 
since May 11, 1985.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

II.  Bilateral otitis media.

As noted in the Introduction, the veteran's service ended in 
May 1985.  Service connection for bilateral otitis media was 
granted in January 1986, evaluated as 10 percent disabling; 
this rating has remained in effect since that time.

The RO rated the veteran's service-connected bilateral otitis 
media as 10 percent disabling under 38 C.F.R. § 4.87a, 
Diagnostic Code 6200.  The Board notes that the schedular 
criteria for evaluating diseases of the ear and other sense 
organs were amended effective June 10, 1999.  See 64 Fed. 
Reg. 25,202-25,210 (May 11, 1999).

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old schedular criteria in 
making its rating decision of August 1998.  The October 1999 
statement of the case considered the veteran's claim under 
the new schedular criteria.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993), and in light of Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), the Board will proceed to analyze the 
veteran's claim under both sets of criteria to determine if 
one is more favorable to the veteran.

Under the former criteria, a 10 percent rating is warranted 
for chronic suppurative otitis media during the continuance 
of the suppurative process.  38 C.F.R. § 4.87a, Diagnostic 
Code 6200 (1998).  A 10 percent evaluation is also warranted 
for disease of the auditory canal with swelling, dry and 
scaly or serous discharge, itching, requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87a, Diagnostic Code 6210 
(1998).

Chronic catarrhal otitis media and otitis interna are rated 
by loss of hearing.  38 C.F.R. § 4.87a, Diagnostic Codes 
6201, 6203 (1998).

Under the new schedular criteria, chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
during suppuration, or with aural polyps, warrants a 10 
percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(2002).  A 10 percent evaluation is also warranted for 
chronic otitis externa with swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210 (2002).

Chronic nonsuppurative otitis media with effusion (serous 
otitis media) is rated based on hearing impairment.  
38 C.F.R. § 4.87, Diagnostic Code 6201 (2002).

As indicated above, a maximum 10 percent evaluation is 
assignable under both the old and the new schedular criteria 
for rating otitis media under any applicable diagnostic code.  
The Board notes, in any event, that the veteran has not 
clinically demonstrated at any point in connection with the 
instant appeal the presence of any right or left ear 
suppuration, discharge or aural polyps, or reported any 
episodes of ear itching.  Accordingly, an increased 
evaluation for bilateral otitis media is not warranted.

The Board notes that hearing impairment and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of skull are to be rated separately from any otitis 
media.  The veteran's hearing impairment is already 
separately rated and will be discussed in the next section.  
While the veteran has complained of some dizziness and 
lightheadness when standing quickly, he has denied any true 
vertigo, and has not in any event been diagnosed with 
labyrinthitis.  Nor has he been diagnosed with any 
complications such as facial nerve paralysis or bone loss of 
skull.  The Board notes that while the veteran reports 
experiencing tinnitus, service connection for that disorder 
was denied by the RO in a November 2002 rating decision.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Board points out, however, that while the 
veteran has not worked for a number of years, he admittedly 
left his prior jobs either because of problems with his 
supervisors, or because of an eye condition.  Moreover, while 
the January 1999 report by a VA counseling psychologist 
indicates that the veteran's conditions, including his 
hearing loss, rendered him unable to secure and maintain 
gainful employment, the psychologist did not implicate the 
veteran's otitis media.  In addition, while the veteran 
reports a frequent feeling of ear fullness, there is no 
evidence that the veteran's service-connected otitis media 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


III.  Bilateral defective hearing 

As indicated previously, the veteran's service ended in May 
1985.  Service connection for defective hearing was granted 
in January 1986, evaluated as non-compensably disabling.  In 
September 2001, the rating assigned the bilateral hearing 
loss was increased to 10 percent disabling; this rating has 
remained in effect since that time.

The standards for rating impairment of auditory acuity were 
set forth at 38 C.F.R. § 4.87 before June 10, 1999, and are 
now set forth at 38 C.F.R. § 4.85, effective June 10, 1999.  
The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the December 1997 VA examination yields a 
numerical category designation of III for the right ear 
(between 0 and 41 percent average pure tone decibel hearing 
loss, with between 76 and 82 percent of speech 
discrimination), and II for the left ear (between 0 and 41 
percent average pure tone decibel hearing loss, with between 
84 and 90 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.  Applying the criteria found at TABLE 
VI to the results of the August 1999 VA examination yields a 
numerical category designation of III each for the right and 
left ears (between 42 and 49 percent average pure tone 
decibel hearing loss, with between 76 and 82 percent of 
speech discrimination).  Entering the category designations 
for both ears into TABLE VII also produces a disability 
percentage evaluation of 0 percent, under Diagnostic Code 
6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the May 2001 VA examination yields a 
numerical category designation of IV for the right ear 
(between 42 and 49 percent average pure tone decibel hearing 
loss, with between 68 and 74 percent of speech 
discrimination), and V for the left ear (between 50 and 57 
percent average pure tone decibel hearing loss, with between 
68 and 74 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability percentage evaluation of 10 percent, under 
Diagnostic Code 6100.

Accordingly, as the veteran's bilateral hearing loss is 
already rated as 10 percent disabling, the Board must 
conclude that an increased evaluation for his bilateral 
defective hearing is not warranted under the schedular 
criteria.

As noted previously, the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  While the criteria found at 
38 C.F.R. § 4.85 at TABLE VI and TABLE VII remain unchanged, 
the new criteria provide that TABLE VIA (which does not 
require the use of speech recognition ability scores) may be 
used (if to the advantage of the veteran) in situations where 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Since, as described above, neither of those conditions apply 
in the veteran's case, rating his disability under the new 
criteria would not result in a change in the evaluation.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Board again notes that while the veteran 
has not worked for many years, he has indicated that he left 
his last positions either because of problems in getting 
along with his supervisors, or because of an eye condition.  
Moreover, while the January 1999 VA counseling psychologist 
indicated that the veteran's hearing impairment was one of a 
list of conditions that rendered him unemployable, the Board 
points out that the veteran himself has not alleged that his 
hearing loss interfered with his employability to any 
significant extent, and that the veteran in fact has a number 
of other serious physical and mental disorders which impact 
on his employability.  In addition, there is no evidence that 
the veteran's service-connected disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a higher rating for dry central perforation of 
the right tympanic membrane is denied.

Entitlement to an increased rating for bilateral otitis media 
is denied.

Entitlement to an increased rating for bilateral defective 
hearing is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

